Case: 1:18-cv-02579-CAB Doc #: 36 Filed: 09/21/20 1 of 15. PageID #: 635




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



 ALICIA TOKMENKO,                              )       CASE NO. 1:18CV2579
                                               )
                         Plaintiff,            )       JUDGE CHRISTOPHER A. BOYKO
                                               )
                  vs.                          )       OPINION AND ORDER
                                               )
 METROHEALTH SYSTEM,                           )
                                               )
                         Defendant.            )


 CHRISTOPHER A. BOYKO, J.:

           This matter comes before the Court upon the Motion (ECF DKT #28) of Defendant

 MetroHealth System for Summary Judgment. For the following reasons, the Motion is

 denied.

                                      I. BACKGROUND

           Plaintiff Alicia Tokmenko is a deaf individual who was hospitalized at MetroHealth

 from May 18, 2018 until May 30, 2018, as the result of a motor vehicle accident in which she

 sustained near fatal injuries, including a broken neck. Plaintiff maintains that she relies

 primarily upon American Sign Language (“ASL”) to communicate with health professionals

 and to make informed medical decisions. Plaintiff alleges that her mother informed the
Case: 1:18-cv-02579-CAB Doc #: 36 Filed: 09/21/20 2 of 15. PageID #: 636




 hospital liaison of Plaintiff’s preference for ASL. During Plaintiff’s stay at MetroHealth, the

 nurses, physicians and staff used a whiteboard or pen and paper to write messages back and

 forth; Video Relay Interpreting (“VRI”) equipment; and Plaintiff’s mother and daughter as

 interpreters. Plaintiff alleges that these methods of communication were not effective – that

 she can read and write only basic English; that she was in pain and heavily medicated; that the

 VRI malfunctioned on multiple occasions; and that her mother and daughter are not trained

 interpreters, especially where technical medical jargon is being used.

        Defendant points out that the VRI was available in Plaintiff’s room for the length of

 her entire stay; that Plaintiff declined the use of the VRI and often chose to write messages on

 the whiteboard supplied to her; that Plaintiff acknowledged that she understood questions

 from the nursing staff and instructions from physicians; and that Plaintiff never requested the

 services of an on-site interpreter.

        Plaintiff claims that Defendant discriminated against her in violation of Section 504 of

 the Rehabilitation Act of 1973 (“Section 504”) 29 U.S.C. § 794; the Americans with

 Disabilities Act (“ADA”), 42 U.S.C § 12101(a)(7); and Section 1557 of the Patient Protection

 and Affordable Care Act (“ACA”), 42 U.S.C. § 18116.

        Defendant contends that it is entitled to summary judgment in its favor because:

 (1) there is no evidence of discrimination; (2) Plaintiff lacks standing to pursue injunctive

 relief under the ADA; and (3) Plaintiff is not entitled to compensatory damages, because

 MetroHealth did not act with deliberate indifference.




                                                -2-
Case: 1:18-cv-02579-CAB Doc #: 36 Filed: 09/21/20 3 of 15. PageID #: 637




                                II. LAW AND ANALYSIS

 STANDARD OF REVIEW

 Motion for Summary Judgment

        A party may move for summary judgment, identifying each claim or defense, on

 which summary judgment is sought. Fed. R. Civ. P. 56(a). The court may grant summary

 judgment if the movant shows that there is no genuine dispute as to any material facts and the

 movant is entitled to judgment as a matter of law. Id. Subsection (c)(1) of Rule 56 provides

 the standard for summary judgment:

          A party asserting that a fact cannot be or is genuinely disputed must

          support the assertion by:

          (A) citing to particular parts of materials in the record, including

          depositions, documents, electronically stored information, affidavits or

          declarations, stipulations [...], admissions, interrogatory answers, or other

          materials; or

          (B) showing that the materials cited do not establish the absence or

          presence of a genuine dispute, or that an adverse party cannot produce

          admissible evidence to support the fact.

          Fed. R. Civ. P. 56(c)(1).

        Summary judgment is warranted if, after adequate discovery, the nonmoving party has

 failed to make a showing sufficient to establish the existence of an element essential to that

 party’s case and upon which that party will bear the burden of proof at trial. Celotex Corp. v.

 Catrett, 477 U.S. 317, 322 (1986). A complete failure of proof regarding an essential element


                                                -3-
Case: 1:18-cv-02579-CAB Doc #: 36 Filed: 09/21/20 4 of 15. PageID #: 638




 of the nonmoving party’s case renders all other facts immaterial. Id. at 323. As a result, the

 moving party is awarded judgment as a matter of law because the nonmoving party has failed

 to satisfy his burden of proof and make a sufficient showing on an essential element of his

 case. Id. The party seeking summary judgment has the initial burden of informing the court

 of the basis for its motion and identifying those portions of the pleadings, depositions,

 answers to interrogatories, and admissions on file together with the affidavits which it

 believes demonstrate the absence of a genuine issue of material fact. Id. The burden of proof

 then shifts to the nonmoving party, who must set forth specific facts showing that there is a

 genuine issue for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).

          Summary judgment will not granted if the dispute about the fact is genuine. Id. A

 dispute about a fact is “genuine” if the evidence is such that a reasonable jury could return a

 verdict for the nonmoving party. Id. There is no issue for trial unless there is sufficient

 evidence favoring the nonmoving party for a jury to return a verdict for that party. Id. at 250.

 If the evidence is merely colorable or is not significantly probative, summary judgment may

 be granted. Id. In ruling on a defendant’s motion for summary judgment, the judge’s inquiry

 should be whether a reasonably-minded jury could return a verdict in favor of the plaintiff on

 the evidence presented. Id. at 252.

           The court does not have the responsibility to search the record sua sponte for genuine

 issues of material fact. Betkerur v. Aultman Hospital Ass’n., 78 F. 3d 1079, 1087 (6th Cir.

 1996).

 Americans with Disabilities Act

          ADA Title II provides that “no qualified individual with a disability shall, by reason of


                                                 -4-
Case: 1:18-cv-02579-CAB Doc #: 36 Filed: 09/21/20 5 of 15. PageID #: 639




 such disability, be excluded from participation in or be denied the benefits of the services,

 programs, or activities of a public entity, or be subjected to discrimination by any such

 entity.” 42 U.S.C. § 12132.

 Rehabilitation Act

        Section 504 provides that “[n]o otherwise qualified individual with a disability ...

 shall, solely by reason of her or his disability, be excluded from the participation in, be denied

 the benefits of, or be subjected to discrimination under any program or activity receiving

 Federal financial assistance....” 29 U.S.C. § 794(a).

        The analysis of Rehabilitation Act claims “roughly parallels” ADA claims because the

 statutes contain similar language and are “quite similar in purpose and scope.” McPherson v.

 Mich. High Sch. Athletic Ass'n, Inc., 119 F.3d 453, 459–60 (6th Cir.1997).

 Affordable Care Act

        The ACA states, in relevant part, that: “an individual shall not, on the ground

 prohibited under ... section 504 of the Rehabilitation Act of 1973, be excluded from

 participation in, be denied the benefits of, or be subjected to discrimination under, any health

 program or activity, any part of which is receiving Federal financial assistance[.]” 42 U.S.C.

 § 18116(a).

 Duplicative claims

         According to Defendant, a reading of Plaintiff’s Complaint illustrates that all of her

 claims are premised upon the sole contention that MetroHealth failed to provide effective

 auxiliary aids and services to accommodate her disability during her May 2018

 hospitalization, allegedly resulting in a denial of meaningful access to the full and


                                                -5-
Case: 1:18-cv-02579-CAB Doc #: 36 Filed: 09/21/20 6 of 15. PageID #: 640




 equal enjoyment of MetroHealth’s facilities, services, or programs. Thus, Defendant asks the

 Court to dismiss all but one of Plaintiff’s claims as they are duplicative and because Plaintiff

 is entitled to just one recovery.

          The Court recognizes that, although Title III of the ADA applies only to “places of

 public accommodation,” and the Rehabilitation Act requires that defendants receive Federal

 financial assistance, the ADA and the Rehabilitation Act are analyzed under the same legal

 framework. Babcock v. Michigan, 812 F.3d 531, 540 (6th Cir. 2016); McPherson, 119 F.3d

 459-60. Moreover, the ACA incorporates the relevant provisions of the Rehabilitation Act.

          In addition, the Court acknowledges that a party is not entitled to recover twice for the

 same loss, even if the party would otherwise be able to recover for that loss under separate

 theories of liability. See, e.g., General Tel. Co. v. EEOC, 446 U.S. 318, 333, 100 S.Ct. 1698,

 1708, 64 L.Ed.2d 319 (1980) (discussing double recovery in Title VII context). Under the

 same equitable tenets that underlie unjust enrichment, it is error to award damages under more

 than one theory for the same harm. Armstrong v. Shirwell, 596 F.App’x 433, 451 (6th Cir.

 2015).

          Nonetheless, there are important distinctions among the three statutory claims.

 Although injunctive relief can be fashioned to remedy a plaintiff’s harm under the ADA, no

 monetary damages are available under the ADA. Southwell v. Summit View of Farragut,

 LLC, 494 F.App’x 508, 512 (6th Cir. 2012); Miller, 2019 WL 6115211 at *7. Compensatory

 damages are recoverable, however, under the Rehabilitation Act upon a showing of intent to

 discriminate. Hill v. Bradley Cty Bd. of Educ., 295 F.App’x 740, 742 (6th Cir. 2008). As

 mentioned, the ACA requires the Court to look to section 504 of the Rehabilitation Act when


                                                 -6-
Case: 1:18-cv-02579-CAB Doc #: 36 Filed: 09/21/20 7 of 15. PageID #: 641




 deciding whether a plaintiff is entitled to recover; so, both the ACA and the Rehabilitation

 Act must be analyzed in tandem.

        Therefore, although much of the analysis of Plaintiff’s ADA, Rehabilitation Act and

 ACA claims may be redundant, the remedies are not the same. The Court finds that dismissal

 of all but one of Plaintiff’s claims, as sought by Defendant, is not warranted.

 Effective communication

        Pursuant to 28 C.F.R. § 36.303(a) and (c)(1), a hospital must “furnish appropriate

 auxiliary aids and services where necessary to ensure effective communication with

 individuals with disabilities.” “A public accommodation should consult with individuals with

 disabilities whenever possible to determine what type of auxiliary aid is needed to ensure

 effective communication, but the ultimate decision as to what measures to take rests with the

 public accommodation, provided that the method chosen results in effective communication.”

 28 C.F.R. § 36.303(c)(1)(ii). “The type of auxiliary aid or service necessary to ensure

 effective communication will vary in accordance with the method of communication used by

 the individual; the nature, length, and complexity of the communication involved; and the

 context in which the communication is taking place.” Id.

        As the court in Miller v. Christ Hospital, No. 1:16CV937, 2019 WL 6115211, *4

 (S.D.Ohio Nov. 18,2019) notes: “Available auxiliary aids for deaf individuals include

 qualified in-person interpreters, VRI, computer-aided transcription services, written materials,

 and the exchange of handwritten notes.” (Citing Bustos v. Dignity Health, No.

 CV-17-02882-PHX-DCG, 2019 WL 3532158, at *2 (D. Ariz. Aug. 2, 2019)).

        “[A] deaf patient ‘may need a qualified interpreter to discuss with hospital personnel a


                                                -7-
Case: 1:18-cv-02579-CAB Doc #: 36 Filed: 09/21/20 8 of 15. PageID #: 642




 diagnosis, procedures, tests, treatment options, surgery, or prescribed medication[,]’ whereas

 a person with the same disability ‘who purchases an item in the hospital gift shop may need

 only an exchange of written notes to achieve effective communication.’” Bustos, 2019 WL

 3532158, at *3 (quoting Liese v. Indian River Cnty. Hosp. Dist., 701 F.3d 334, 343 n.5 (11th

 Cir. 2012)).

        “A hospital that chooses to use VRI must ensure that it provides video and audio over

 a connection that delivers ‘clear, audible transmission of voices’ and ‘high-quality video

 images that do not produce lags, choppy, blurry, or grainy images, or irregular pauses in

 communication[.]’” Miller, 2019 WL 6115211 at *5; Bustos, 2019 WL 3532158, at *2.

        Defendant offers evidence that the VRI equipment was in Plaintiff’s room from May

 20, 2018 through her discharge on May 30, 2018. Moreover, Plaintiff made use of the VRI

 on three occasions for her mental health evaluation. Defendant also shows that Plaintiff was

 willing and able to use the whiteboard to write messages back and forth with the nursing staff.

 At times, Plaintiff’s mother and daughter interpreted for the doctors and nurses.

        Plaintiff establishes that, hours after she was admitted, her mother made her

 preference for sign language known to Defendant through Janice Buildt, a medical social

 worker and liaison between hospital staff and families. Plaintiff’s chosen method of

 communication was entered into the computer system of the hospital and was accessible to

 anyone providing Plaintiff with treatment there. Plaintiff suffered critical injuries and was in

 pain and heavily medicated during her stay; thus, at a minimum, her comprehension was

 impaired. The VRI equipment malfunctioned on several occasions, that is, it “froze up,”

 lagged and went off and on. Plaintiff struggled and could not read the signing consistently


                                                -8-
Case: 1:18-cv-02579-CAB Doc #: 36 Filed: 09/21/20 9 of 15. PageID #: 643




 through that technology. She told the medical staff that live interpreting would be better.

 (Tokmenko Deposition, ECF DKT #18, p. 48). Plaintiff was not provided an ASL interpreter

 at the time of her discharge or at follow-up appointments.

        “Because the assistance required to ensure effective communication will vary based

 on the specific circumstances surrounding each interaction, ‘the task of determining whether

 an entity ... has provided appropriate auxiliary aids where necessary is inherently

 fact-intensive.’” Miller, 2019 WL 6115211 at *5; Liese, 701 F.3d at 342. “Generally, the

 effectiveness of auxiliary aids and [ ] services is a question of fact precluding summary

 judgment.” Miller, id.; Bustos, 2019 WL 3532158, at *3. While communication need not be

 perfect, the pertinent statutory regulations require that hospitals afford a level of

 communication to a deaf patient about medically relevant information that is substantially

 equal to that afforded to non-disabled patients. Id.; 45 C.F.R. § 84.4.

        Construing all evidence in favor of Plaintiff, reasonable jurors could find that the

 Defendant failed to provide a level of communication substantially equal to that afforded to

 non-disabled, hearing patients.

 Standing

        Defendant argues that Plaintiff lacks the requisite standing to pursue injunctive relief

 under the ADA.

        Standing is an “essential and unchanging part of the case-or-controversy requirement

 of Article III.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). A plaintiff must

 show three things to demonstrate standing: 1) an injury in fact that is concrete and

 particularized, as well as actual or imminent; 2) a causal relationship between the injury and


                                                 -9-
Case: 1:18-cv-02579-CAB Doc #: 36 Filed: 09/21/20 10 of 15. PageID #: 644




  the complained-of conduct; and 3) a likelihood that the injury can be redressed by a decision

  in the plaintiff’s favor. See Vermont Agency of Natural Res. v. United States ex rel. Stevens,

  529 U.S. 765, 771 (2000); N.E. Fla. Chapter of the Assoc. Gen. Contractors of Am. v. City of

  Jacksonville, Fla., 508 U.S. 656, 663-64 (1993).

         In the context of this case and to demonstrate entitlement to injunctive relief, Plaintiff

  must not only show a past injury but also a real and immediate threat of future injury. Mosley

  v. Kohl’s Department Stores, Inc., 942 F.3d 752, 756 (6th Cir. 2019). A plaintiff can

  demonstrate the requisite threat of future injury by establishing “a plausible intent to return to

  the noncompliant accommodation.” Mosley, 942 F.3d at 757; Miller, 2019 WL 6115211 at

  *6. Defendant insists that Plaintiff does not meet this burden.

         Following a near-fatal motor vehicle accident, Plaintiff was life-flighted to

  MetroHealth. By her own testimony, she was in and out of consciousness for the first few

  days and had little memory of that time period. (Tokmenko Deposition, ECF DKT #18,

  p. 29). Thus, Defendant contends that Plaintiff could not have voluntarily chosen the services

  of MetroHealth.

         Defendant’s’ Assistant General Counsel avers that Plaintiff has not received treatment

  at MetroHealth since December 2007. (Declaration of Beth Nagel, ECF DKT #25). Further,

  Plaintiff testified to treatments she received in the past at Cleveland Clinic, University

  Hospitals and Elyria medical facilities. (Tokmenko Deposition, ECF DKT #18, pp. 26-28).

  There certainly has not been a pattern of using MetroHealth facilities or physicians.

         Lastly, Defendant asserts that Plaintiff’s Declaration (ECF DKT #34-13) is self-

  serving and cannot establish a plausible intent to return to MetroHealth.


                                                 -10-
Case: 1:18-cv-02579-CAB Doc #: 36 Filed: 09/21/20 11 of 15. PageID #: 645




         However, according to the Sixth Circuit, the question of plausible intent to return to

  the accommodation is resolved by examining a plaintiff’s allegations and any inferences that

  follow. Mosley, 942 F.3d at 759. Plaintiffs are not required to provide a definitive plan for

  returning to the accommodation itself to establish a threat of future injury. Mosley, 942 F.3d

  at 760. Nor are plaintiffs required to have visited the accommodation more than once.

  Mosley, 942 F.3d at 760.

         It is undisputed that MetroHealth is the only Level 1 Trauma Center on the west side

  of Cleveland, Ohio. Plaintiff states that MetroHealth has a number of locations convenient to

  her residence. (Tokmenko Declaration, ECF DKT #34-13). The MetroHealth System already

  has her patient records. Id. Dr. Timothy Moore, a MetroHealth physician, indicated in his

  treatment notes for Plaintiff post-discharge that she can follow up with him as needed or when

  necessary. (ECF DKT #35-2). Plaintiff avers that she would return to MetroHealth if an on-

  site ASL interpreter were provided. (ECF DKT #34-13).

         The Court finds that Plaintiff has met her burden of showing a plausible intent to

  return to MetroHealth; and therefore, has established an injury-in-fact to satisfy Article III

  standing to proceed with her ADA claims for injunctive relief.

  Monetary damages

         Under the Rehabilitation Act, compensatory damages are available upon “a showing

  of intent to discriminate.” Hill, 295 F.App'x at 742. To prove intent to discriminate for

  Rehabilitation Act purposes, a plaintiff must prove a defendant acted with “deliberate

  indifference.” Id.

         “Deliberate indifference requires both knowledge that a harm to a federally protected


                                                -11-
Case: 1:18-cv-02579-CAB Doc #: 36 Filed: 09/21/20 12 of 15. PageID #: 646




  right is substantially likely, and a failure to act upon that likelihood.” Tanney v. Boles, 400

  F.Supp.2d 1027, 1047 (E.D.Mich. 2005), quoting Kennington v. Carter, 2004 WL 2137652,

  *7 (S.D.Ind.2004). There are two standards for deliberate indifference in the Rehabilitation

  Act context:: 1) notice that an accommodation is required, and 2) a failure to act that is a

  result of conduct that is more than negligent and involves an element of deliberateness.

  Tanney, id.; Kennington, id.

         “[A] hospital’s failure to provide an interpreter on demand is not sufficient to support

  a finding of deliberate indifference ... Rather, a plaintiff must show that hospital staff knew

  there was a substantial likelihood that they would be unable to communicate effectively

  absent an interpreter, but still made a ‘deliberate choice’ not to provide one.” Miller, 2019

  WL 6115211 at *7, quoting Martin v. Halifax Healthcare Sys., Inc., 621 F.App'x 594, 604

  (11th Cir. 2015).

         Defendant demonstrates that the VRI equipment was in Plaintiff’s room, and available

  for her use, throughout the length of her stay — May 20, 2018 to May 30, 2018. According

  to one of her attending nurses, Steven Mattis, a malfunctioning VRI was replaced with a

  functioning device on May 24, 2018; and this is confirmed by the VRI logs. (Michelle

  Mencke Declaration, ECF DKT #28-2). On the day of her discharge, Plaintiff indicated “no”

  to the VRI when Nurse Ashley Rozman began to provide her with instructions for returning

  home. (Rozman Deposition, ECF DKT #21, pp. 47-49). Rozman “honored the patient’s

  refusal” and used the whiteboard with Plaintiff’s mother present. Id.

         Plaintiff admits that she rarely used the VRI, even though it was available to her the

  entire time. (Tokmenko Deposition, ECF DKT #18, p.49). She also concedes that she never


                                                 -12-
Case: 1:18-cv-02579-CAB Doc #: 36 Filed: 09/21/20 13 of 15. PageID #: 647




  complained about communication problems with her providers to anyone at MetroHealth

  while she was hospitalized nor after her discharge. (Tokmenko Deposition, ECF DKT #18,

  p. 59). The Language Access Department at MetroHealth did not receive an on-site

  interpreter request during the Plaintiff’s stay. (Mencke Deposition, ECF DKT #22, p. 90).

           In support of her Rehabilitation Act Claim, Plaintiff provides evidence that, her

  mother advised Janice Buildt, the hospital liaison, that Plaintiff “reads lips but prefers to

  sign.” (Buildt Deposition, ECF DKT #32, p.30). This notation was entered into Epic, the

  computerized system accessible to nurses and physicians on staff, on May 19, 2018. (Id. at

  p.31).

           Michelle Mencke leads the Language Access Services Team in MetroHealth’s Office

  of Patient Experience. In her training presentations, she counsels hospital staff that “when in

  doubt” as to effective communication with patients, they should use interpreters and use the

  Language Access Services. (Mencke Deposition, ECF DKT #22, p.78).

           Plaintiff offers the expert report of Judy Shepard-Kegl, PH.D. (ECF DKT #33). Dr.

  Kegl tested Plaintiff’s reading, writing and comprehension skills; and concludes in her report

  that Plaintiff’s speech is virtually unintelligible and that she reads at a first- or second-grade

  level. In Kegl’s opinion, Plaintiff’s vocabulary and grammar skills are significantly better

  when she communicates by the use of ASL.

           Plaintiff’s mother, Kathy Dalton, testifies that she made complaints to nurses on the

  floor about her daughter’s communication problems, although Dalton was unable to provide

  names of the nurses or specific dates and times. (Dalton Deposition, ECF DKT #19, p. 16-

  19). On one occasion, Dalton informed the nurses that her daughter was in significant pain


                                                  -13-
Case: 1:18-cv-02579-CAB Doc #: 36 Filed: 09/21/20 14 of 15. PageID #: 648




  but Plaintiff was unable to communicate what the issue was. It turned out that her epidural

  disconnected and was not providing needed pain medication in her back. (Id. at p. 21).

         Plaintiff specifically testifies that the VRI equipment was “really horrible.”

  (Tokmenko Deposition, ECF DKT #18, p.45). It continually froze up and went off-and-on so

  that she could not read the interpreter on the screen. (Id. at pp. 43, 45, 46,47). The providers

  wrote on paper and paper seemed easier for them. (Id. at pp. 45, 49). Plaintiff testifies that

  her injuries did not allow her to move her neck to see the VRI screen and so, a live interpreter

  would have been preferable. (Id. at pp. 48, 58).

         Plaintiff also testifies that her mother requested an interpreter when she scheduled

  follow-up appointments with Defendant’s physicians, but none was provided. (Id. at pp. 54-

  56).

         The physician, who conducted a psychiatric evaluation of Plaintiff using the VRI in

  the hospital, recommended a follow-up with a therapist who knows ASL. (ECF DKT #35-8).

         Because Plaintiff has offered evidence that Defendant had notice of a necessary

  accommodation but that Defendant’s actions, services and auxiliary aids resulted in

  ineffective communication between Plaintiff and her medical providers at MetroHealth,

  reasonable jurors could find that Defendant essentially failed to act to protect Plaintiff’s rights

  as a deaf person. Further, a jury could reasonably find an element of deliberateness making

  discrimination by Defendant and against Plaintiff likely, as prohibited by Section 504 of the

  Rehabilitation Act. Accordingly, issues of fact preclude summary judgment on the Plaintiff’s

  claim for monetary compensation.




                                                 -14-
Case: 1:18-cv-02579-CAB Doc #: 36 Filed: 09/21/20 15 of 15. PageID #: 649




                            III. CONCLUSION

        For these reasons, the Motion (ECF DKT #28) of Defendant MetroHealth System for

  Summary Judgment is denied.



        IT IS SO ORDERED.

        DATE: 9/21/2020


                                   s/Christopher A. Boyko
                                   CHRISTOPHER A. BOYKO
                                   Senior United States District Judge




                                          -15-
